—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated October 30, 2000, as, upon revoking a dispositional order of probation of the same court, dated March 15, 2000, upon the appellant’s admission that he had violated a condition thereof, placed him with the Office of Family and Children Services for a period of one year without a new dispositional hearing, upon a fact-finding order of the same court dated October 5, 1998, upon his admission, finding that he had committed an act which, if committed by an adult, would have constituted the crime of criminal trespass in the second degree.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, “no new dispositional hearing is required upon a finding that a juvenile delinquent has violated the conditions of probation or a conditional discharge” (Matter of Edwin L., 88 NY2d 593, 601; see also, Matter of Vincent B., 239 AD2d 925). Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.